File No . 333-192305 811-22912 SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-1A REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933 [X] Pre-Effective Amendment No. [] Post-Effective Amendment No. 8 [X] and/or REGISTRATION STATEMENT UNDER THE INVESTMENT COMPANY ACT OF 1940 [X] Amendment No. 12 [X] (Check appropriate box or boxes.) Dreyfus BNY Mellon Funds, Inc. (Exact Name of Registrant as Specified in Charter) c/o The Dreyfus Corporation 200 Park Avenue, New York, New York 10166 (Address of Principal Executive Offices) (Zip Code) Registrant's Telephone Number, including Area Code: (212) 922-6000 John Pak, Esq. 200 Park Avenue New York, New York 10166 (Name and Address of Agent for Service) It is proposed that this filing will become effective (check appropriate box) X immediately upon filing pursuant to paragraph (b) on (date) pursuant to paragraph (b) days after filing pursuant to paragraph (a)(1) on (date) pursuant to paragraph (a)(1) days after filing pursuant to paragraph (a)(2) on (date) pursuant to paragraph (a)(2) of Rule 485 If appropriate, check the following box: this post-effective amendment designates a new effective date for a previously filed post-effective amendment. The following post-effective amendment to the Registrant's Registration Statement on Form N-1A relates to Dreyfus Alternative Diversifier Strategies Fund, Dreyfus Select Managers Long/Short Equity Fund and Dreyfus TOBAM Emerging Markets Fund and does not affect the Registration Statement of Dreyfus Global Emerging Markets Fund and Dreyfus Yield Enhancement Strategies Fund SIGNATURES Pursuant to the requirements of the Securities Act of 1933 and the Investment Company Act of 1940, the Registrant certifies that it meets all of the requirements for effectiveness of this Amendment to the Registration Statement pursuant to Rule 485(b) under the Securities Act of 1933 and has duly caused this Amendment to the Registration Statement to be signed on its behalf by the undersigned, duly authorized, in the City of New York, and State of New York on the 11th day of April, 2014. Dreyfus BNY Mellon Funds, Inc BY: /s/ Bradley J. Skapyak* Bradley J. Skapyak, PRESIDENT Pursuant to the requirements of the Securities Act of 1933, this Amendment to the Registration Statement has been signed below by the following persons in the capacities and on the date indicated. Signatures Title Date /s/ Bradley J. Skapyak* President (Principal Executive Officer) 4/11/2014 Bradley J. Skapyak /s/ James Windels* Treasurer (Principal Financial and Accounting Officer) 4/11/2014 James Windels /s/ Joseph S. DiMartino* Chairman of the Board 4/11/2014 Joseph S. DiMartino /s/ James M. Fitzgibbons* Board Member 4/11/2014 James M. Fitzgibbons /s/ Kenneth A. Himmel* Board Member 4/11/2014 Kenneth A. Himmel /s/ Stephen J. Lockwood* Board Member 4/11/2014 Stephen J. Lockwood /s/ Roslyn M. Watson* Board Member 4/11/2014 Roslyn M. Watson /s/ Benaree Pratt Wiley* Board Member 4/11/2014 Benaree Pratt Wiley /s/ Francine J. Bovich* Board Member 4/11/2014 Francine J. Bovich *BY: /s/ James Bitetto James Bitetto Attorney-in-Fact Exhibits INDEX OF EXHIBITS EX-101.INS – Instance Document. EX-101.SCH – Taxonomy. EX-101.CAL – Calculation Linkbase. EX-101.DEF – Definition Linkbase. EX-101.LAB – Labels Linkbase. EX-101.PRE – Presentation Linkbase.
